Citation Nr: 0020853	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-06 605A	)	DATE
	)
	)


THE ISSUE

Whether a July 1994 decision of the Board of Veterans' 
Appeals, which denied service connection coronary artery 
disease status post coronary bypass surgery, should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel








INTRODUCTION

The veteran, who is the moving party in this case, had more 
than 27 years of service in the United States Army Reserve, 
with intermittent periods of active duty for training, 
including the period from October 16 through November 9, 
1989.  

The record in this case shows that, in a July 1994 decision, 
the Board of Veterans' Appeals (Board) denied service 
connection for coronary artery disease status post coronary 
bypass surgery.  In April 1999, the moving party's 
representative submitted a motion for revision of the Board's 
July 1994 decision, on the grounds of clear and unmistakable 
error (CUE) in that decision, pursuant to a recently enacted 
statute which confers authority upon the Board to revise its 
prior decisions on such grounds.  See 38 U.S.C.A. § 7111 
(West Supp. 2000).

In April 2000, the Board wrote to the veteran and 
acknowledged receipt of the motion to revise the Board's 1994 
decision.  In a separate letter, the Board wrote to the 
service organization representing the veteran, advising the 
organization that the veteran's motion had been received, 
providing a copy of the veteran's motion to the organization, 
and allowing 30 days in which to submit a relevant response.  
Thereafter, the veteran's representative was provided the 
veteran's claims file for review, and, in May 2000, a final 
written argument was received from the representative.  The 
case was then forwarded to the undersigned for consideration.  


FINDINGS OF FACT

1.  In a decision of July 1994, the Board denied service 
connection for coronary artery disease status post coronary 
bypass surgery.

2.  The Board's decision of July 1994 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

CONCLUSION OF LAW

The Board's July 1994 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1998); 38 
C.F.R. §§ 20.1400 - 20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In this case, the medical evidence of record at the time of 
the previous decision of the Board showed that the veteran 
had a history of hypertension beginning in the early 1970's 
and that, in 1979, he had suffered a cerebrovascular 
accident, from which he recovered 97 percent of his 
functional capabilities.  Service medical records, dated in 
1975 and 1980, revealed that the veteran's heart and vascular 
system were considered normal and, in January 1985, the 
veteran entered a project titled "A Pilot Implementation of 
the Army 40-and-Over Medical Screening Program for the Army 
National Guard and Army Reserve in the State of Virginia."  
During a screening conducted in this regard, the veteran gave 
a history of treatment for hypertension with medication, it 
was revealed he had a serum cholesterol reading of 225 
milligrams percent, and an electrocardiogram showed the 
presence of sinus bradycardia.  

May 1985 records showed that treadmill test results were 
interpreted as revealing normal findings, and the veteran was 
cleared to enter the Army Over-40 Aerobic Testing and 
Training Program.  In March 1986, the veteran's cardiac 
system was evaluated as normal, and in February 1987, the 
veteran received clearance to participate in the "over-40 PT 
Program" which apparently constituted a determination that 
the veteran was considered at low risk for development of 
cardiovascular disease.  

During a period of active duty for training in October and 
November 1989, the veteran apparently developed severe chest 
pains, which were initially considered to be consistent with 
musculoskeletal discomfort.  On October 23, 1989, the veteran 
had a graded exercise treadmill test, the results of which 
were abnormal, and he was admitted, the next day, to the 
Walter Reed Army Medical Center for a cardiac catheterization 
with coronary angiography.  This procedure was complicated by 
left circumflex femoral artery dissection and distal 
ischemia.  In addition, it was discovered that there was a 
100 percent occlusion of the right coronary artery, and high 
grade stenosis involving the left anterior descending 
coronary artery, as a result of which the veteran underwent 
emergency four-vessel coronary bypass grafting surgery.  
Cardiac enzymes subsequently confirmed a myocardial 
infarction.  The discharge diagnoses included coronary artery 
disease.  

Subsequently dated service records show that a Report of 
Investigation prepared by an Infantry officer, regarding 
whether the veteran's coronary artery disease was incurred in 
the line of duty, reflects his conclusion that this disease 
was incurred in the line of duty.  This is consistent with 
the conclusions set forth on a Medical Evaluation Board 
Proceedings report, which appears to have been accomplished 
in November 1989.  That document reflects the conclusion that 
the approximate date of origin of the veteran's coronary 
artery disease was in 1989, that it was incurred while he was 
entitled to base pay, and that it did not exist prior to 
service.  

Other medical evidence considered at the time of the Board's 
1994 decision included the report of an examination conducted 
for VA purposes in April 1993.  That examination was 
conducted pursuant to a request in a March 1993 Board Remand, 
regarding the veteran's claim for service connection for his 
coronary artery disease.  In that Remand, the Board asked 
that the veteran undergo a current examination, and that the 
examiner provide an opinion as to the etiology of the 
veteran's coronary artery disease, and as to whether the 
increase in severity of the coronary artery disease during 
his active duty for training in October 1989 was that 
normally to be expected by reason of the inherent nature of 
the condition.  The examiner commented, in his report, that 
arteriosclerosis was the etiology of the veteran's coronary 
artery disease, and that "the increase in severity was 
considered to be that normally expected by the inherent 
nature of the condition."  

In its decision, the Board noted that the evidence did not 
show that the veteran's coronary artery disease was incurred 
during any period of active duty for training, and addressed 
the veteran's primary contentions that his myocardial 
infarction should be considered an injury (as opposed to a 
disease) for the purpose of establishing service connection, 
or, in the alternative, that the increase in severity of the 
veteran's coronary artery disease during the period of active 
duty for training in October and November 1989 constituted 
aggravation of a pre-existing condition.  

As to the argument that the veteran's myocardial infarction 
should be considered an injury, the Board pointed out that 
the U.S. Court of Veterans Appeals (redesignated, in March 
1999, as the Court of Appeals for Veterans Claims) had 
previously held, in Brooks v. Brown, 5 Vet.App. 484 (1993), 
that a myocardial infarction is not an injury for purposes of 
38 U.S.C.A. §§ 101(24), 1131, and that the veteran's argument 
in this regard could therefore not prevail.  

As to the question of whether the increase in severity of the 
veteran's coronary artery disease during his active duty for 
training in 1989, evidenced by the need for coronary bypass 
surgery and his myocardial infarction, was due to the natural 
progress of the disease, the Board relied upon the opinion 
obtained in 1993 from the VA physician.  Since that medical 
examiner considered the increase in the severity of the 
veteran's coronary artery disease to be that normally 
expected by the inherent nature of the condition, the Board 
found that the veteran's coronary artery disease had not been 
incurred in or aggravated by service.  

In April 1999, the veteran's representative submitted a 6-
page handwritten statement in which it was argued, in effect, 
that the Board's July 1994 decision should be revised because 
it contained clear and unmistakable error.  The error 
identified was the Board's conclusion that coronary artery 
disease existed prior to the veteran's October 1989 period of 
active duty training, since none of the medical records 
associated with the claims file specifically showed a disease 
identified as coronary artery disease prior to October 1989.  
It was argued that the evidence showed that coronary artery 
disease had been incurred during the veteran's 1989 period of 
service, and that this conclusion was supported by the line-
of-duty investigation and the conclusion of the Medical 
Evaluation Board.  In view of that, it was maintained that it 
was error for the Board not to have established service 
connection for coronary artery disease.  

II.  Analysis

Rule 1403 of the Rules of Practice of the Board of Veterans' 
Appeals, found at 38 C.F.R. § 20.1403 (1999), relates to what 
constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for 
the error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.

(b) Record to be reviewed.  (1) General. Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 1992.  For 
a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made 
includes relevant documents possessed by the 
Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of 
the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If 
it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be 
clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.
(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a 
Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation 
of evidence.  A disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct 
application of a statute or regulation where, 
subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.

(Authority:  38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that, with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims.  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
adopt the Court's interpretation of the term "clear and 
unmistakable error."  Indeed, as was discussed in the notice 
of proposed rulemaking, 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill which became the statute specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of [CUE]."  143 Cong. Rec. H1567, H1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance, as to the existence of 
clear and unmistakable error in prior Board decisions, based 
upon years of prior Court decisions regarding CUE.


As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied,"
(2) the error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE 
must be based on the record and law that existed at 
the time for the prior adjudication in question.

Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

As set forth above, the alleged error described by the 
veteran's representative in this case concerns what the facts 
of record show.  It is being argued that the facts do not 
reflect that coronary artery disease was present prior to the 
veteran's period of active duty for training in 1989, and 
that, therefore, the Board should have found that coronary 
artery disease was incurred during the veteran's 
October/November 1989 period of service.  We must 
respectfully note, however, that the simple restatement of 
this argument provides the basis for finding that clear and 
unmistakable error was not present in the Board's 1994 
decision, since it is an argument that involves the 
interpretation of the facts of the case.  It is not an 
argument that contends the correct facts, as they were known 
at the time of the Board's decision, were not before the 
Board.  Indeed, the April 1999 arguments submitted by the 
veteran's representative, in connection with this motion, 
reflect that the Board had correctly summarized the veteran's 
pertinent medical history.  The argument being made therefore 
ignores a basis tenet of a valid claim of CUE, that the error 
complained of must be more than a simple disagreement with 
how the facts in a case were weighed or evaluated. 


It is certainly true, as the veteran's representative points 
out, that the first time the words "coronary artery 
disease" were used in the veteran's medical records was at 
the time of his October 1989 treatment.  It is equally true 
that the line-of-duty investigation report and the Medical 
Evaluation Board also reported the conclusion that the onset 
of coronary artery disease had occurred during the veteran's 
1989 period of active duty.  That fact, and those particular 
documents, however, are not the only items of evidence in the 
claims file.  As indicated above, the veteran had a long 
history of hypertension, reflective of a cardiovascular 
problem for many years prior to 1989.  The evidence also 
showed that the veteran had suffered a cerebrovascular 
accident in 1979, reflective of a history of problems with 
blood vessels long before his 1989 period of service.  
Morever, it must be remembered that the veteran was a 
reservist who had no extended active duty service, but only 
occasional periods of training duty, between which he engaged 
in civilian pursuits.

In addition, the Medical Evaluation Board (MEB) report, to 
which the veteran's representative points as nearly 
conclusive evidence that the onset of the veteran's coronary 
artery disease occurred in 1989, also reflects the conclusion 
that hypertension and gout had been incurred while the 
veteran was entitled to base pay, and did not exist prior to 
this period of service.  This is obviously incorrect, as 
reflected in the veteran's previously dated medical records, 
acknowledged (at least with respect to hypertension) in the 
summary from his 1989 hospitalization, and acknowledged (with 
respect to hypertension) by the representative himself in his 
April 1999 arguments that the Board's decision was erroneous.  
Given this obvious error in the MEB report, with respect to 
the time of onset of hypertension and gout, it is therefore 
certainly reasonable to question the accuracy of the 
conclusions set forth in that report with respect to coronary 
artery disease.  

As to the line-of-duty investigation report, we mentioned 
above that it was prepared by an Infantry Officer, not an 
officer with professional medical expertise.  As a result, 
any medical conclusions that may be inferred from his finding 
that the veteran's coronary artery disease was incurred in 
the line of duty carry little weight.  Moreover, his 
conclusion in this regard also appears to have been based, in 
large part, on the conclusion set forth in the aforementioned 
MEB report.  Given the obvious errors contained in the MEB 
report, discussed above, any conclusions in the line of duty 
investigation report which were based upon the MEB report are 
similarly suspect.  

Clearly, the evidence, when viewed in its entirety, does not 
necessarily compel the conclusion that the onset of the 
veteran's coronary artery disease occurred during his 1989 
period of service.  Therefore, we do not find obvious error 
by the Board when it failed to reach that conclusion in 1994.  
Moreover, to now argue that coronary artery disease requiring 
four-vessel coronary artery bypass grafting had its immediate 
onset during that period of service is actually contrary to a 
statement previously made on the veteran's behalf, clearly 
indicating an understanding that coronary artery disease due 
to arteriosclerosis is a process that develops over many 
years.  The veteran's representative at the hearing conducted 
before the Board in April 1994 acknowledged this 
understanding concerning the onset of coronary artery 
disease, stating "the veteran clearly had the presence of 
atherosclerotic plaque present in numerous parts of his 
cardiovascular system prior to his reporting for . . . active 
duty for training in October 1989 . . . ."  (Transcript at 
page 4.)  Furthermore, the opinion provided by the VA 
physician, in April 1993, certainly implies that the 
development of coronary artery disease is a long process.

As discussed in the 1994 decision, the Board is not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  The Board did 
the latter in 1994, and carefully weighed the medical 
evidence in rendering its decision.

While it may be argued that the Board did not set forth a 
full and detailed explanation for its conclusion, in 1994, 
that the veteran's coronary artery disease was not incurred 
during any period of active duty for training, the evidence 
of record at the time reasonably supports that conclusion.  
Moreover, although the veteran, through his representative, 
has voiced his disagreement with this conclusion, as stated 
above, this argument ignores a central tenet of the CUE 
analysis -- a disagreement as to how the facts were weighed 
or evaluated is not the type of "error" that can form the 
basis for a CUE claim.  

As the Court of Appeals for Veterans Claims has emphasized, 
"It is the Board that must assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another."  See Evans v. West, 12 
Vet.App. 22, 30 (1998), citing Owens v. Brown, 7 Vet.App. 
429, 433 (1995).  See also Winsett v. West, 11 Vet.App. 420, 
424-25 (1998).  Of course, it is not our present task to 
reweigh the evidence considered by the Board in the 1994 
decision.  To paraphrase the Court in a seminal decision, the 
existence of a remedy based upon clear and unmistakable error 
"does not mean that the same issue may be endlessly 
reviewed. . . .  [T]here is finality in veterans' benefits 
jurisprudence."  Russell, supra, 3 Vet.App. at 315.

It may be true that, were the 1994 appeal before the Board 
today, a remand might be ordered in an effort to determine, 
with some specificity, the time of onset of the veteran's 
coronary artery disease (to the extent that the origin of 
such a gradually developing disease can be established).  
Nevertheless, since it is not possible to know what findings 
would have been described following any such remand, and any 
medical opinion secured pursuant thereto, the fact that the 
undersigned might have preferred to have additional 
information before rendering a final determination on the 
issue that was before the Board in 1994, does not demonstrate 
that the conclusions reached in the Board's 1994 decision 
were clearly erroneous.  

As indicated above, any failure of the duty to assist, 
although regrettable, is not clear and unmistakable error.  
38 C.F.R. § 20.1403(d).  The Court has held, in Caffrey v. 
Brown, 6 Vet.App. 377, 383-84 (1994), that "VA's breach of 
the duty to assist cannot form a basis for a claim of CUE".  
The Court has also held that, when a CUE claim is based upon 
an asserted failure to provide an examination, "[t]here is 
no way of knowing what such an . . . examination would have 
yielded[,] . . . so it could not be concluded that it 'would 
have manifestly changed the outcome', Russell, [3 Vet.App. at 
313]."  Hazan v. Gober, 10 Vet.App. 511, 522-23 (1997).

In conclusion, while the Board appreciates the efforts by the 
veteran's representative to articulate a case for CUE in this 
matter, in light of the above, the Board finds that the 
moving party has failed to identify clear and unmistakable 
error in the Board decision of July 1994.  Accordingly, his 
motion to revise that decision based on CUE is denied.  


ORDER

The motion for revision of the July 1994 decision of the 
Board, on the grounds of clear and unmistakable error, is 
denied.




		
	ANDREW J. MULLEN
Member, Board of Veterans' Appeals


 


